UNITED STATES DISTRICT coURT MAR 1 8 2016
FoR THE DISTRICT oF CoLUMBIA clerk u

Of CDiUH’]b;a
Marianne Lisenko, )
)
Plaintiff, )
) Case: 1;16-cv-0O525
v. ) Assigned To : Unassigned
) Assign_ Date : 3/18/2016
Govemment of Quebec et al., ) Description: Pro Se Gen. Clvi|
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of a case when
jurisdiction is found wanting).

Plaintiff sues the Govemment of Quebec, the Superior Court of Quebec, the Government
of Canada, the Federal Republic of Germany, and the United States Social Security
Administration. The complaint’s allegations are difficult to follow, but plaintiff seems to
challenge decisions made about her Canadian retirement pension. Plaintiff attaches a letter from
the U.S. Social Security Administration (SSA) informing that, in response to her inquiry about
her "Canadian claim," the Administration forwarded her claim to two Canadian agencies that she
should contact directly with any questionsj and that the SSA "has no jurisdiction over the
decision of a foreign agency." Compl. Attach. (Apr. 23, 2015 SSA letter).

The Foreign Sovereign immunities Act ("FSIA") is the "sole basis for obtaining

jurisdiction over a foreign state in our courts." Argenz‘ine Republic v. Amerada Hess Shz`pping

 

Corp., 488 U.S. 428, 434 (1989). "The FSIA provides generally that a foreign state is immune
from the jurisdiction of the United States courts unless one of the exceptions listed in 28 U.S.C. §
1605(a) applies," Roeder v. Islamic Republz`c of Iran, 646 F.3d 56, 58 (D.C. Cir. 201 l) (citation
and internal quotation marks omitted), or an existing international agreement provides otherwise,
Peterson v. Royal Kingdom ofSaudz` Arabia, 416 F.3d 83, 86 (D.C. Cir. 2005). See 28 U.S.C. §
1604 (conferring foreign state immunity "[s]ubject to existing intemationa1 agreements to which
the United States is a party at the time of enactment of this Act"). "Claims against foreign
sovereigns that do not fall within the ambit of an FSIA exception are barred." Simon v. Republic
ofHungary, --- F. 3d ---, ---, 2016 WL 363365, at *10 (D.C. Cir. Jan. 29, 2016) (citation and
internal quotation marks omitted). And waivers of sovereign immunity must be clear and
unequivoca1. See United States v. Nordic Village, Inc., 503 U.S. 30, 34 (1992).

Plaintiff contends that her claim falls under the personal injury exception set out at
subsection (a)(5) of the FSIA. See Compl. at 3 (claiming "personal injury caused to me and now
‘occurring in the United States’ by the omission by Canada"). But in order to come under that
exception, the injury must have "occur[ed] in the United States and caused by the tortious act or
omission of [the] foreign state or of any official or employee of that foreign state while acting
within the scope of his office or employment.” 28 U.S.C. § 1605(21)(5). Plaintiff has alleged no
facts satisfying that standard. Plaintiff also claims that Canada and the United States have an
agreement. She attaches excerpts from a March 1 1, 1981 "Agreement Between the Govemment
of the United States of America and the Govemment of Canada With Respect to Social
Security." Compl. Ex. C-l3. The agreement "resolve[s] to co-operate in the field of social

security." Plaintiff has pointed to no provision iri the agreement that waives Canada’s immunity,

and the Court has found no such provision. The complaint does not appear to allege any
wrongdoing by Germany, which, too, enjoys immunity under the FSIA.

As for the SSA, its letter to plaintiff does not constitute a "final decision of the
Commissioner of Social Security," and "Congress has made it clear that only final decisions
made by the Commissioner can be reviewed in federal court." Jones v. United States, 813 F.

Supp. 2d 210, 213 (D.D.C. 2011), citing 42 U.S.C. § 405(g). Consequently, this case will be

dismissed. A separate Order accompanies this Memorandum Opinion.

 

DATE: March  , 2016 United St tes